Citation Nr: 1502725	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-40 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee condition.  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the VA Regional Office (RO) in Denver, Colorado. 

In November 2009, the Veteran requested a hearing before the Board.  The RO scheduled a Video Conference hearing in July 2012.  The Veteran subsequently withdrew his request in July 2012 by a telephone contact and in a written statement.  38 C.F.R. § 20.704(e).  

The Board notes that the Veteran appointed the American Legion to represent him in May 2009.  The organization subsequently withdrew as representative in July 2012 pursuant to 38 C.F.R. § 14.631(c) (2014).  The record does not reflect that the Veteran has since designated another organization or individual to represent him before VA.

In an April 2014 decision, the Board, in relevant part, remanded the issue above for further development.  

The Veteran's claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals records that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a bilateral knee condition that is related to his military service, specifically, jumping in and out of trucks.  See June 2009 VA examination.  The Veteran also contends that his symptoms began in service around 2006.  Id. 

The June 2009 VA examiner diagnosed bilateral knee strain, rarely symptomatic with popping sensation relieved with stretching exercises.  However, the examiner did not provide a nexus opinion regarding this diagnosis.  

VA treatment records dated September 2009 to August 2014 show that the Veteran was diagnosed with gout of the left great toe in December 2012.  

The Veteran was afforded a VA examination in August 2014.  The examiner noted that the Veteran was diagnosed with a bilateral knee strain in 2009 and bilateral gout in 2012.  The examiner diagnosed retropatellar pain syndrome with lateral tracking and medial laxity of the left knee.  The examiner also noted that the Veteran's left calf was 1 cm smaller than the right due to altered knee mechanics.  The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no documentation of a knee condition in the service records or at separation.  The examiner noted that the examination was consistent with a normal congenital anatomic variant (tripartite patella on the left most symptomatic side) per x-ray.  The examiner explained that the Veteran's symptom history was consistent with biomechanical complications associated with such.  The examiner also concluded that the interval onset of gout had added to symptomatology and that the Veteran no longer presents concern over his right knee function.  The examiner further concluded that the claimed condition clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that the congenital patella and its attendant calf atrophy were not aggravated by the Veteran's military service as there was no isolated complaint of a left knee condition during service.  The examiner further explained that the Veteran has continued to work in physically challenging settings that have just as likely strained his left patella.  

The Board notes that diseases (but not defects) of congenital, development or familial (hereditary in) origin may be recognized as service-connected if the evidence as a whole establishes that the familial conditions in question were incurred in or aggravated during service within the meaning of VA regulations.  VAOPGCPREC 82-90.  In other words, if the evidence as a whole establishes that a disease (but not a defect) of congenital, developmental or familial (hereditary in) origin was first manifested during service, or pre-existed service and progressed at an abnormally high rate during service, then service connection may be granted for such a disease.  See, e.g., VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 1-90 (March 16, 1990).  In turn, defects of congenital, development or familial (hereditary in) origin may not be service-connected, because they are not diseases or injuries under the law.  38 C.F.R. § 3.303(c) (2014).  However, many such defects can be subject to superimposed disease or injury.  If, during service, superimposed disease or injury does occur, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the medical evidence of record does not clearly identify whether the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee, or tripartite patella on the left is a congenital "disease process," or is simply a congenital "defect or abnormality" within the definition of those terms as set forth above.  

Additionally, although the August 2014 VA examiner noted the diagnosis of bilateral knee strain and bilateral gout, and that the Veteran no longer presented with concern over his right knee function, the examiner failed to provide an opinion as to the etiology of the Veteran's diagnosed bilateral knee strain and diagnosed gout.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); see also See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner also failed to discuss the Veteran's lay reports of in-service symptoms and the diagnosis of bilateral knee strain within one year of separation.  As such, the Board finds that an addendum opinion is necessary.  

Furthermore, at the August 2014 VA examination the Veteran reported that he was seen by "Panorama Ortho" eight months after adjusting his diet for gout and that he would be seen in October by his primary care physician for assessment of his gout.  Therefore, the Board finds that on remand an attempt to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records regarding his bilateral knee disorder.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO should request the Veteran to identify records from "Panorama Ortho" and records pertaining to an October 2014 visit the Veteran's primary care physician regarding his gout.  The RO/AMC should also obtain outstanding VA treatment records dated August 2014 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, return the claims file to the VA examiner who conducted the August 2014 examination, or (if unavailable) to another qualified examiner, to determine the nature and etiology of the Veteran's bilateral knee disability.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is to furnish an opinion with respect to the following questions:

Tripartite patella on the left:

a).  Is the Veteran's tripartite patella on the left, congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," is the Veteran's tripartite patella on the left a "disease process," or is it simply a "defect or abnormality?"

(Note:  In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

b).  If the proper classification of the Veteran's tripartite patella on the left is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to jumping in and out of vehicles, result in any other condition of the left knee?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c).  If the proper classification of the Veteran's tripartite patella on the left, is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did the Veteran's tripartite patella on the left, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  

(ii) If the answer to question (i) is "Yes," was the Veteran's tripartite patella on the left, clearly and unmistakably NOT aggravated (permanently worsened) by service, based on jumping in and out of military vehicles during service?  If aggravation of this condition is found to exist, does the evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was the Veteran's tripartite patella on the left, caused by, or is it the result of, the Veteran's military service, to include jumping in and out of military vehicles?

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.


Retropatellar pain syndrome with lateral tracking and medial laxity of the left knee:

a).  Is the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee, congenital, developmental, familial, or hereditary in origin?  If the answer is "Yes," the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee a "disease process," or is it simply a "defect or abnormality?"

(Note:  In this special context, a congenital, developmental, familial, or hereditary condition that cannot change (i.e., which is static and not capable of improvement or deterioration) is a "defect or abnormality."  A congenital, developmental, familial, or hereditary condition that is progressive in nature (i.e., which can worsen or improve over time) is a "disease process."  See, e.g., O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

b).  If the proper classification of the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee is a "defect or abnormality" of congenital, developmental, familial, or hereditary origin, did this condition, which was subject to jumping in and out of vehicles, result in any other condition of the left knee?  If the answer to this question is "Yes," please specify the diagnosis of the resultant condition.

c).  If the proper classification of the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee is a "disease process" of congenital, developmental, familial, or hereditary origin, the examiner is asked to address the following questions:

(i) Did the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee, which was not noted upon entry into service, clearly and unmistakably exist prior to the Veteran's entry into military service?  

(ii) If the answer to question (i) is "Yes," was the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee clearly and unmistakably NOT aggravated (permanently worsened) by service, based on jumping in and out of military vehicles during service?  If aggravation of this condition is found to exist, does evidence of record clearly and unmistakably show that such aggravation (i.e., a permanent worsening) of this condition is due to its natural progress?

(iii) If the answer to either (i) or (ii) is "No," assume for the purposes of answering the following question that this condition did not exist prior to service.  Was the Veteran's retropatellar pain syndrome with lateral tracking and medial laxity of the left knee caused by, or is it the result of, the Veteran's military service, to include jumping in and out of military vehicles? 

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.






Bilateral knee strain and gout:

The examiner is to also furnish an opinion with respect to the following questions:

Is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee strain (as diagnosed in June 2009), is related to military service, to include jumping in and out of military vehicles?

Is at least as likely as not (50 percent probability or greater) that the Veteran's gout (as diagnosed in January 2012, is related to military service, to include jumping in and out of military vehicles?  

In so doing, the examiner should discuss the Veteran's reports of in-service symptoms and the diagnosis of a bilateral knee strain in June 2009, approximately 7 months after discharge from service.  

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature, which may reasonably explain the medical analysis in the study of this case.

3. After completing the above, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




